John Keen plaint. conta the goods debts monys or Estate of lames Matthews Defendt in an Action of reveiw of a case tried at the last County Court held at Boston. 29° Iuly ult° wherein Iohn Dafforne appeared as Attourny to sd Matthews and recovered Judgemt agt sd Keen for twenty eight pounds and nine pence money, wth damages; . . . The Iury . . . found for the plaint, twenty Six pounds five Shillings nine pence in money & costs of Court allowd thirty Seven Shillings two pence.
Execution issued 8° Novr 1679.
[ See next case, and Dafforn v. Earle, page 1052, above.]